— Appeal by the defendant from a judgment of the Supreme Court, Kings County (G. Goldstein, J.), rendered September 25, 1989, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress in-court identification testimony.
Ordered that the judgment is affirmed.
Contrary to the People’s argument, "the evidence is insufficient to support the conclusion” that the defendant knowingly and intelligently agreed to waive his right to review of the denial of his suppression motion and the allegedly excessive sentence (People v Bray, 154 AD2d 692, 694). Nevertheless, upon a review of the record, we conclude that the prosecution proved by clear and convincing evidence that the in-court identification of the defendant was based on independent observations (People v Rahming, 26 NY2d 411, 416; People v Jones, 125 AD2d 494).
We have reviewed the defendant’s remaining argument, and find it to be without merit (People v Kazepis, 101 AD2d 816). Mangano, P. J., Bracken, Pizzuto and Santucci, JJ., concur.